           Case 3:20-cv-30063-KAR Document 1 Filed 04/29/20 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

KRISTEN FAY                                :    Civil Action No.:
          Plaintiff                        :
                                           :
v.                                         :
                                           :
WAL-MART STORES EAST, LP, WSE              :
MANAGEMENT, LLC, and WAL-MART              :
ASSOCIATES, INC.                           :
          Defendants                       :    APRIL 29, 2020


                                NOTICE OF REMOVAL

      To the United States District Court for the District of Massachusetts:

      PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1332, 1441 and

1446, Defendants Wal-Mart Stores East, LLP, WSE Management, LLC, and Wal-Mart

                                “Defendants”) respectfully remove this action from the
Associates, Inc. (collectively, "Defendants")

Hampden County Superior Court to the United States District Court for the District of

Massachusetts, and as grounds therefore states as follows:

                      Commencement of Action in State Court

      1.      Plaintiff Kristen Fay commenced an action against Defendants in the

Hampden County Superior Court, by service of a Summons dated March 26, 2020 and

Complaint dated January 23, 2020.       Plaintiff served a copy of the Summons and

Complaint upon Defendants on or after April 1, 2020. The case was assigned Civil Action

No. 20 0070 in the records and files of Hampden County Superior Court ("State
                                                                      (“State Court

Action").
Action”). Accordingly, this Notice of Removal is timely filed in accordance with 28 U.S.C.
            Case 3:20-cv-30063-KAR Document 1 Filed 04/29/20 Page 2 of 7



§ 1446(b), in that it is filed within thirty (30) days after April 1, 2020, the first date on which

any of the Defendants were provided with any pleading or other paper in this matter, and

the case has been on file for less than one year. Pursuant to 28 U.S.C. § 1446(a),

Defendants hereby attach the Summons and Complaint hereto at Exhibit A.

                             Nature of Claims and Jurisdiction

       2.      The State Court Action is a suit of a wholly civil nature of which the United

States District Court for the District of Massachusetts has jurisdiction under 28 U.S.C. §

1331 and § 1332.

       3.      In the State Court Action, Plaintiffs alleges that she was discriminated

against in unlawfully discharged from her employment in violation of state and federal

law. In the State Action, among other things, Plaintiff demands back pay, front pay,

compensatory damages, liquidated damages, punitive damages, attorney's
                                                            attorney’s fees and

interest and costs.     Specifically, Plaintiff alleges a violation of the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29 U.S.C.

§§ 2615, and Massachusetts state law, M.G.L.c.151B. This Court has original jurisdiction

over the claims brought under federal law and supplemental jurisdiction over all state law

claims pursuant to 28 U.S.C. § 1367(a). This action may therefore be removed to his

Court pursuant to 28 U.S.C. §§ 1331 and 1441.

       4.      In addition, there is diversity between the parties and the amount in

controversy is over $75,000. Therefore, this Action may also be removed to this Court

pursuant to 28 U.S.C. §§ 1332 and 1441.




                                                2
            Case 3:20-cv-30063-KAR Document 1 Filed 04/29/20 Page 3 of 7



       5.      Here, Plaintiff is an individual residing in the State of Massachusetts and

whose place of employment was Massachusetts. (See Exhibit A). Accordingly, Plaintiff

is a citizen of Massachusetts.

      6.       Defendant Wal-Mart Stores East, LP is a Delaware limited partnership, in

which WSE Management, LLC, a Delaware corporation, is the general partner. Wal-Mart

Associates, Inc. is a Delaware corporation. All of the Defendants have their principal

place of business in Arkansas. Accordingly, the Defendants are citizens of the states of

Delaware and Arkansas for purposes of 28 U.S.C. § 1332 (a)(1).

      7.       As such, there is complete diversity between the Plaintiff and all the

Defendants.

       8.      Plaintiff asserts claims under state and federal law, which each provide for

various monetary remedies, including: back pay, emotional distress damages, punitive

             attorney’s fees. Back pay continues to accrue during the pendency of the
damages, and attorney's

litigation. Based upon the remedies available to a prevailing plaintiff under the Americans

with Disabilities Act (42 U.S.C. § 12101 et seq.), the Family and Medical Leave Act (29

U.S.C. § 2615), and M.G.L.c.151B, it is reasonably anticipated that the total amount in

controversy exceeds $75,000, exclusive of interest and cost. 28 U.S.C. 1446(c).

                                              Venue

       9.      The District of Massachusetts is the proper venue for removal pursuant to

28 U.S.C. 1441(a) because the action is pending in the Hampden County Superior Court,




                                             3
          Case 3:20-cv-30063-KAR Document 1 Filed 04/29/20 Page 4 of 7



located within the District of Massachusetts, and the actions which give rise to this matter

occurred in the State of Massachusetts.



                                            Notice

       10.    Pursuant to 28 U.S.C. § 1446(d), Defendants are providing written notice of

the filing of this Notice of Removal to Plaintiff and is filing a copy of this Notice of Removal

with the Clerk of the Hampden County Superior Court. A copy of Defendants'
                                                               Defendants’ Notice of

Filing of Notice of Removal is attached hereto as Exhibit B.

                                    Basis for Removal

       11.    Based on the foregoing, this action is properly removable under 28 U.S.C.

§§ 1441(a) on the ground that this Court has original jurisdiction over this case under 28

U.S.C. §§ 1331 and 1332.

       12.    This Notice of Removal is being filed within 30 days after the basis for

removal was asserted, and is therefore timely under 28 U.S.C. § 1446(b).

       13.    In filing this Notice of Removal, Defendant does not waive any defects in

service of process, venue, or personal jurisdiction, nor any objections, exceptions, or

defenses to the Complaint.

       WHEREFORE, Defendants respectfully request that this action be removed from

the Hampden County Superior Court to the United States District Court for the District of

Massachusetts.

                                            Respectfully submitted,




                                               4
Case 3:20-cv-30063-KAR Document 1 Filed 04/29/20 Page 5 of 7



                          Attorney for Defendants Wal-Mart Stores East,
                          LLP, WSE Management, LLC and Wal-Mart
                          Associates, Inc.

                          _/s/
                            /s/ Michael C. Harrington
                                           Harrington____________
                          Michael C. Harrington (BBO #656144)
                          Jenna M. Goldman (BBO #684321)
                          FordHarrison
                          Ford  Harrison LLP
                          185 Asylum Street, Suite 610
                          Hartford, CT 06103
                          (860) 740-1360
                          (860) 740-1394 (fax)
                          mharrington@fordharrison.com
                          jgoldman@fordharrison.com




                             5
         Case 3:20-cv-30063-KAR Document 1 Filed 04/29/20 Page 6 of 7



             CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 81.1

      I hereby certify that the copies of records and proceedings in the state court are

attached hereto as Exhibit A along with any docket entries in the state court.


                                         Attorney for Defendants Wal-Mart Stores East,
                                         LLP, WSE Management, LLC and Wal-Mart
                                         Associates, Inc.

                                         _/s/             Harrington____________
                                           /s/ Michael C. Harrington
                                         Michael C. Harrington (BBO #656144)
                                         Jenna M. Goldman (BBO #684321)
                                         FordHarrison
                                         Ford  Harrison LLP
                                         185 Asylum Street, Suite 610
                                         Hartford, CT 06103
                                         (860) 740-1360
                                         (860) 740-1394 (fax)
                                         mharrington@fordharrison.com
                                         jgoldman@fordharrison.com




                                            6
           Case 3:20-cv-30063-KAR Document 1 Filed 04/29/20 Page 7 of 7



                                CERTIFICATE OF SERVICE

                                         29th day of April, 2020, a copy of the foregoing was
        This is to certify that on this 29th
filed electronically and served by mail on anyone unable to accept electronic filing. Notice
of this filing will be sent by e-mail to all parties by operation of the Court’s
                                                                         Court's electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court's
                                                                      Court’s CM/ECF System.

Michael R. Varraso, Esq.
Law Offices of Wyatt & Associates, PLLC
17 Elm Street, suite C211
Keene, NH 03431
mvarraso@wyattlegalservices.com
Attorney for Plaintiff
             Plaintiff


                                                    _/s/
                                                     /s/ Michael C. Harrington
                                                                    Harrington__________
                                                    Michael C. Harrington

WSACTIVELLP:11390345.1




                                                7
